Citation Nr: 0100461	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1997, for the award of a 100 percent schedular evaluation for 
the post-traumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from November 1967 to 
August 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO denied the 
appellant's claim for an earlier effective date for the grant 
of a 100 percent evaluation for his post-traumatic stress 
disorder (PTSD) disability.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In May 1995, pursuant to a Board decision, the RO 
evaluated the appellant's service-connected PTSD disability 
as 50 percent disabling, effective from February 21, 1992.  

3.  The RO sent the appellant a letter containing a VA Form 
21-8940 in June 1995; a copy of the letter was sent to his 
representative.  The appellant was informed that he had one 
year in which to return the form, otherwise benefits would 
not be paid prior to the date of receipt of the application.  
The appellant did not respond, effectively abandoning an 
informal claim.

4.  In January 1997, a VA psychiatrist examined the 
appellant.  The appellant was thereafter assigned an 
evaluation of 100 percent for his PTSD disability, effective 
from January 31, 1997, the date of the VA psychiatric 
examination.  No earlier claim is shown.




CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
January 31, 1997 for the award of a 100 percent evaluation 
for the PTSD disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.157, 3.340, 3.341, 3.400, 4.1, 4.2, 4.7, 4.10, 4.16 
(2000), and 4.129, 4.130, Diagnostic Code 9411 (Regulations 
in effect prior to, and after, November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his entitlement to a 100 percent 
evaluation for PTSD and a total rating based on individual 
employability should be effective from 1991.  The Board notes 
that, in November 1991, the Board's March 1990 denial of the 
appellant's claim for a rating in excess of 30 percent for 
his PTSD disability was affirmed by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court).  The Board also notes that, in May 1995, 
the appellant's subsequent claim for a rating in excess of 30 
percent for the PTSD disability was granted by the Board; 
however, an evaluation in excess of 50 percent was denied in 
that Board decision.  He was informed of that Board decision, 
but did not appeal.  That Board decision is, therefore, 
final; no appropriate collateral attack of that decision has 
been initiated.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
While the case was in appellate status, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) 
(codified at 38 C.F.R. §§ 4.125-130 (1997)).  The Board will 
resolve the claim under the criteria that is to the advantage 
of the appellant as per the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth 
Edition) describes a 41 to 50 rating as involving serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A 31 to 40 rating is described as 
involving some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.  The examples 
given included that of a man who avoided friends, neglected 
family and was unable to keep a job.  See 38 C.F.R. § 4.130.

According to the old rating criteria that were in effect 
prior to the November 1996 regulation changes, in schedularly 
rating a psychotic disorder, where there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, a 100 percent (total schedular) rating is 
warranted.  With lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, a 70 
percent evaluation is in order.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Review of the evidence of record submitted subsequent to the 
May 1995 final Board decision reveals that, in May 1995, 
pursuant to that Board decision, the RO evaluated the 
appellant's service-connected PTSD disability as 50 percent 
disabling, effective from February 21, 1992.  The next month, 
on June 5, 1995, the RO sent the appellant a letter 
containing a VA Form 21-8940, Application for Increased 
Compensation based on Unemployability; a copy of the letter 
was sent to his representative.  The appellant was informed 
that he had one year in which to return the form, otherwise 
benefits would not be paid prior to the date of receipt of 
the application.  The appellant did not respond, effectively 
abandoning any informal claim.

In January 1997, a VA psychiatrist examined the appellant.  
The examiner rendered an Axis I diagnosis of PTSD and a 
current GAF score of 50.  The appellant was noted to be 
limited in his social and occupational functioning due to the 
PTSD.  The appellant was thereafter assigned an evaluation of 
100 percent for his PTSD disability, effective from January 
31, 1997, the date of the VA psychiatric examination.

In September 1998, the appellant submitted a report and some 
office records from his psychiatrist who was treating him on 
a fee-basis for the VA.  The office records dated from July 
to November of 1995 indicated that, on September 15, 1995, 
the appellant was going to cut back at school to 7.5 hours 
per week.  No explanation of why the four-hour reduction was 
to occur was offered until the September 1998 written 
statement from the fee-basis psychiatrist was submitted.  In 
that statement, the psychiatrist said that it was his 
recollection of the September 15, 1995 session that he and 
the appellant mutually agreed that it would be in the 
appellant's best interest to cut back his hours at school 
given the nature of his nervous condition.  The Board notes 
that it is unclear from this statement whether the action was 
taken as a precaution or because of some actual increase in 
symptomatology.

The evidence of record does not indicate that the appellant 
suffered from active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability prior to January 
31, 1997.  Nor does the evidence of record indicate that the 
appellant suffered from total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name prior to January 31, 1997.  

As the RO assigned an effective date of January 31, 1997, for 
the 100 percent evaluation, the Board's inquiry also includes 
whether there was a claim for increased rating/TDIU filed 
before the current effective date of the 100 percent 
evaluation.  In Servello v. Derwinski, 3 Vet. App. 196 
(1992), the Court addressed the issue of entitlement to an 
earlier effective date in a TDIU claim and pointed out that 
the applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a).  In addition, the veteran is not required to 
mention "unemployability."  See Gleicher v. Derwinski, 2 Vet. 
App. 26 (1991) (reversing Board decision denying TDIU 
benefits where appellant had requested an increase in the 
assigned 70 percent disability rating to 100 percent but did 
not request specifically TDIU); Snow v. Derwinski, 1 Vet. 
App. 417 (1991) (remanding matter to Board for consideration 
of TDIU claim where appellant had not raised it explicitly).

Total disability ratings for compensation based on individual 
unemployability (TDIU) may be assigned only where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
The Court held, in Norris v. West, 12 Vet App 413 (1999), 
that, consistent with case law and the provisions of 
38 U.S.C.A. §§ 3.155(c) and 3.157(b), when VA conducts a 
medical examination to determine if a service-connected 
rating should be continued, if the results indicate an 
increase in severity in the disability, VA must then evaluate 
the circumstances as a claim for an increased rating.  
Further, the Court held that when an RO is considering a 
rating increase claim from a claimant whose schedular rating 
meets the minimum criteria of 38 C.F.R. § 4.16(a) and there 
is evidence of current service-connected unemployability in 
the claimant's claims file or under VA control, see Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam order), 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a TDIU rating.  
In such situation, where those two criteria are satisfied, a 
TDIU claim is included in every rating-increase claim, and VA 
would be required to adjudicate that TDIU claim.  

However, in this case, the appellant was not already rated at 
least 60% disabled for his only service-connected disability 
(PTSD).  Furthermore, while there is some indication that the 
issue of unemployability due to the PTSD disability could 
have reasonably been inferred by the RO based on the evidence 
of record dated in the fall of 1992, including fee-basis 
medical records, neither the appellant nor his representative 
responded to the June 1995 letter from the RO requesting 
clarification of that point.  The Board notes that the RO 
letter was sent pursuant to the May 1995 Board decision which 
pointed out the possibility of a TDIU issue and that the June 
1995 RO letter included a VA Form 21-8940.  

The appellant has argued that he never received the June 1995 
letter with the VA Form 21-8940.  The Board notes that the 
address to which that letter was mailed was the same address 
as that on the May 1995 rating decision mailed in June 1995, 
and the same as on all subsequent communication with the 
appellant.  Further, there is nothing to suggest that the 
initial mailing of the VA Form 21-8940 to the appellant, 
under a cover letter dated June 5, 1995, was returned.  The 
Board also notes that no contention concerning nonreceipt of 
the June 1995 letter by the appellant's representative has 
been advanced.

Thus, it appears that the letter with the attached VA Form 
21-8940, given the presumption of regularity attaching to the 
acts of public officers under Ashley v. Derwinski, 2 Vet. 
App. 62 (1992), was sent to the appellant in June 1995.  This 
presumption of regularity is only overcome by 'clear evidence 
to the contrary', and no such 'contrary' evidence is shown in 
this case.  In the Board's opinion, there is no clear 
evidence to the contrary that a VA Form 21-8940 was provided 
to the appellant by the RO in the regular course of business.  
See Ashley at 65.  Furthermore, even if there was evidence of 
nonreceipt by either the appellant or the appellant's 
representative, that evidence, standing alone, is not the 
type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).

Therefore, since the appellant did not submit a VA Form 21-
8940 until July 31, 1997, he effectively abandoned any 
earlier informal claim and, under the regulations cited 
above, the effective date can be no earlier than July 31, 
1996, one year before the date of claim.  See Hurd v. West, 
13 Vet. App. 449 (2000).  After careful review of the 
evidence of record, the Board finds no evidence of an earlier 
informal claim for a TDIU rating within the delimiting 
period.  The evidence of record does not contain any medical 
evidence dated between July 31, 1996 and January 31, 1997, 
indicating that the appellant would be entitled to a TDIU 
rating.  Meeks v. West, 216 F. 3d 1363 (Fed. Cir. 2000).  As 
noted above, the September 1995 fee-basis medical record only 
indicates that the appellant was cutting back to 7.5 hours of 
work per week and does not indicate why he was so doing.  
That explanation was not provided until September 1998, well 
after the appellant had already been awarded a 100 percent 
schedular rating. 

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, in this case entitlement to 
an earlier effective date of January 31, 1997, for the award 
of the 100 percent schedular evaluation for PTSD is not 
warranted.  There is no VA medical evidence of record 
(including fee-basis medical evidence) demonstrating that the 
appellant was medically determined to be unemployable due to 
service-connected disabilities prior to January 31, 1997.  

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the 
appellant's claim for an evaluation in excess of 50 percent 
for a psychiatric disorder was disallowed in the May 1995 
Board decision.  The VA examination report from the January 
31, 1997 psychiatric examination constituted a claim for 
increase pursuant to the provisions of 38 C.F.R. § 3.157.  
Therefore, it is clear, in considering whether an effective 
date earlier than January 31, 1997 could be assigned, that 
the later of the two dates, the date of receipt of the claim 
or the date entitlement arose, is to be used for the 
effective date and not the earlier.  Thus, the proper 
effective date, based on the current evidence of record, is 
January 31, 1997, the date of VA psychiatric examination of 
the appellant, as well as the date of the receipt of the 
claim submitted after a final disallowance.








ORDER

Therefore, the assignment of an effective date earlier than 
January 31, 1997, the date of the claim and the date of the 
VA examination demonstrating an increase in disability, for 
the grant of the schedular 100 percent rating is not 
warranted.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

